DETAILED ACTION
The following is a Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 5/17/2022.
Applicant’s amendments are sufficient to overcome the claim objections set forth in the previous office action. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rydell (5,035,696, previously cited) in view of Rydell (5,007,908).
Concerning claim 1, Rydell ‘696 disclose a bipolar sphincterotome to perform a sphincterotomy at a treatment site within a patient (bipolar sphincterotome 10; Abstract, Col. 3, ll. 37-43), the bipolar sphincterotome comprising: 
an elongate tubular member comprising an outer surface (plastic tube 12 comprises an outer surface; Col. 3, ll. 37-64); 
a cutting wire disposed within the tubular member, except for a cutting edge of the cutting wire, where the cutting edge protrudes from the tubular member (cutting wire 26 has a cutting edge protruding from plastic tube 12; Col. 3, ll. 37-64, Col. 4, ll. 46-63); 
a first return path; wherein the first return path comprises a first return wire and a first conductive material portion disposed over the outer surface and electrically coupled to the first return wire, the first return wire longitudinally extending within the tubular member from a distal portion to a proximal portion of the tubular member (conductive coating 86 on exterior of tube 12 // or // conductive silicone layer 88 // or // conductive polymer 92 connects to electrical conductor 24 that runs through lumen 82 along the length of plastic tube 12 and can be a bare wire or coated within an insulating layer to prevent short circuiting if running in a single lumen with electrical conductor/wire 26; Col. 3, ll. 37-64, Col. 4, ll. 46-63, Col. 5, ll. 10-37). 
Rydell ‘696 fails to disclose a second return path substantially electrically isolated from the first return path, the second return path comprises a second return wire and a second conductive material portion disposed over the outer surface and electrically coupled to the second return wire, the second return wire longitudinally extending within the tubular member from a distal portion to a proximal portion of the tubular member, and wherein a gap circumferentially separates and substantially electrically isolates the first conductive material portion and the second conductive material portion from each other over at least a portion of a longitudinal length that the cutting edge extends.  However, Rydell et al. ‘908 disclose a bipolar device (10) comprising an elongate tubular member (12) comprising an outer surface, a cutting wire (42) and a first return path (28, 44).  Rydell et al. further disclose a second return path (52, 56) substantially electrically isolated from the first return path (28, 44), the second return path (52, 56) comprises a second return wire (56) and a second conductive material portion (52) disposed over the outer surface and electrically coupled to the second return wire (56), the second return wire (56) longitudinally extending within the tubular member (12) from a distal portion (16) to a proximal portion (14) of the tubular member (12), and wherein a gap (54) circumferentially separates and substantially electrically isolates the first conductive material portion (28) and the second conductive material portion (52) from each other over at least a portion of a longitudinal length.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention Rydell ‘696 to further comprise  a second return path substantially electrically isolated from the first return path, the second return path comprises a second return wire and a second conductive material portion disposed over the outer surface and electrically coupled to the second return wire, the second return wire longitudinally extending within the tubular member from a distal portion to a proximal portion of the tubular member, and wherein a gap circumferentially separates and substantially electrically isolates the first conductive material portion and the second conductive material portion from each other over at least a portion of a longitudinal length that the cutting edge extends in order to provide the benefit of a second mode in which the first and second conductive material portions can be used to perform spot coagulation as taught by Rydell ‘908. (Col. 2, ll. 46-55, Col. 3, ll. 18-28, Col. 4, ll. 1-31; Fig. 1 & 4)
Concerning claim 6, Rydell ‘908 further disclose the gap (54) longitudinally extends in a substantially straight pattern (Fig. 4).

Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rydell (5,035,696, previously cited) in view of Rydell (5,007,908), as applied to claim 1, in further view of Wang et al. (5,462,545, previously cited). 
Concerning claim 2, Rydell ‘696 in view of Rydell ‘908 fail to disclose the first conductive material portion comprises a first conductive ink portion and the second conductive material portion comprises a second conductive ink portion.  However, Wang et al. discloses a treatment device comprising conductive portion (29) on the external surface of a tubular member (32), the conductive portion (29) comprising a conductive ink. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Rydell ‘696 in view of Rydell ‘908 such that the first conductive material portion comprises a first conductive ink portion and the second conductive material portion comprises a second conductive ink portion in order to provide the benefit of a flexible electrode as taught by Wang et al. (Col. 4, Il. 34-62).

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rydell (5,035,696, previously cited) in view of Rydell (5,007,908), as applied to claim 1, in further view of Swanson et al. (5,991,650, previously cited).
Concerning claim 4, Rydell ‘696 in view of Rydell ‘908 fail to disclose a first skive in the tubular member extending from the outer surface to a location within the tubular member that is in communication with a distal end of the first return wire, wherein the first conductive material portion extends within the first skive to be electrically coupled with the first return wire; a second skive in the tubular member extending from the outer surface to a location within the tubular member that is in communication with a distal end of the second return wire, wherein the second conductive material portion extends within the second skive to be electrically coupled with the second return wire, wherein the first skive and the second skive are disposed at opposing ends of the first and second conductive material portions.  However, Swanson et al. disclose a medical device (12) comprising an elongate tubular member (26), a conductive material portion (24) connected to a respective return path wire (28).  Swanson et al. further disclose a skive (80) in the tubular member (26) extending from its outer surface to a location within the tubular member (26) that is in communication with a distal end of a respective return path wire (38), wherein the conductive material portion (24) extends within the skive (80) to be electrically coupled with the respective return path wire (38) extending from the distal portion to the proximal portion of tubular member (26).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Rydell ‘696 in view of Rydell ‘908 to further comprise a first skive in the tubular member extending from the outer surface to a location within the tubular member that is in communication with a distal end of the first return wire, wherein the first conductive material portion extends within the first skive to be electrically coupled with the first return wire in order to provide the benefit of a bonded connection between the conductive material portions and lead wires as taught by Swanson et al. (Col. 5, ll. 7-13, Col. 6-7, ll. 52-30; Fig. 1 & 7-8)  Rydell ‘696 in view of Rydell ‘908 and Swanson et al. fail to disclose a second skive in the tubular member extending from the outer surface to a location within the tubular member that is in communication with a distal end of the second return wire, wherein the second conductive material portion extends within the second skive to be electrically coupled with the second return wire.  However, since the first and second conductive portions are located in different circumferential positions on the device of Rydell ‘696 in view of Rydell ‘908 and Swanson et al. and a single longitudinally extending skive would not be capable of connecting each electrode to a respective lead wire, it would have been obvious to one having ordinary skill in the art at the time the invention the invention was made to modify the invention of Rydell ‘696 in view of Rydell ‘908 and Swanson et al. to also comprise a second skive in the tubular member extending from the outer surface to a location within the tubular member that is in communication with a distal end of the second return wire, wherein the second conductive material portion extends within the second skive to be electrically coupled with the second return wire, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  See also In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Rydell ‘696 in view of Rydell ‘908 and Swanson et al. fail to specifically disclose the first and second skives disposed at opposing ends of the first and second conductive material portions.  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was made to modify the invention of Rydell ‘696 in view of Rydell ‘908 and Swanson et al.  such that the first and second skives are disposed at opposing ends of the first and second conductive material portions, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  

Claims 12-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rydell (5,035,696, previously cited) in view of Rydell (5,007,908), as applied to claim 1, in further view of Hastings et al. (2008/0161774, previously cited).
Concerning claim 12, Rydell ‘696 discloses the first return wire (24) longitudinally extends within a first lumen (82) of the tubular member (12) (Fig. 5 & 8).  Rydell ‘696 in view of Rydell ‘908 fail to disclose the second return wire is longitudinally embedded as an integral part of the tubular member.  However, Hastings et al. disclose a medical device (10) comprising an elongate tubular member (12) and conductive portions (26) connected to a proximal energy source via lead paths (28) that are longitudinally embedded as an integral part of tubular member (12).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Rydell ‘696 in view of Rydell ‘908 such that the second return wire is longitudinally embedded as an integral part of the tubular member in order to provide the benefit of lead wires that do not become tangled, break, or rub against the wall of the catheter shaft leading to reduced efficacy and also helping the catheter diameter to remain small as taught by Hastings et al. ([0008-0012], [0038], [0044], [0059-0062]; Fig. 7-8)
Concerning claim 13, Rydell ‘696 in view of Rydell ‘908 fail to disclose the first return wire and the second return wire are each embedded as an integral part of the tubular member.  However, Hastings et al. disclose a medical device (10) comprising an elongate tubular member (12) and conductive portions (26) connected to a proximal energy source via lead paths (28) that are each embedded as an integral part of tubular member (12).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Rydell ‘696 in view of Rydell ‘908 such that the first return wire and the second return wire are each embedded as an integral part of the tubular member in order to provide the benefit of lead wires that do not become tangled, break, or rub against the wall of the catheter shaft leading to reduced efficacy and also helping the catheter diameter to remain small as taught by Hastings et al. ([0008-0012], [0038], [0044], [0059-0062]; Fig. 7-8)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 6 & 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,844,407 in view of Rydell (5,007,908). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a bipolar sphincterotome comprising an elongate tubular member, a cutting wire, a first return path connected via a skive to a respective conductive ink portion.  U.S. Patent No. 9,844,407 fails to disclose a second return path substantially electrically isolated from the first return path, the second return path comprises a second return wire and a second conductive material portion disposed over the outer surface and electrically coupled to the second return wire, the second return wire longitudinally extending within the tubular member from a distal portion to a proximal portion of the tubular member, and wherein a gap circumferentially separates and substantially electrically isolates the first conductive material portion and the second conductive material portion from each other over at least a portion of a longitudinal length that the cutting edge extends.  However, Rydell et al. ‘908 disclose a bipolar device (10) comprising an elongate tubular member (12) comprising an outer surface, a cutting wire (42) and a first return path (28, 44).  Rydell et al. further disclose a second return path (52, 56) substantially electrically isolated from the first return path (28, 44), the second return path (52, 56) comprises a second return wire (56) and a second conductive material portion (52) disposed over the outer surface and electrically coupled to the second return wire (56), the second return wire (56) longitudinally extending within the tubular member (12) from a distal portion (16) to a proximal portion (14) of the tubular member (12), and wherein a gap (54) circumferentially separates and substantially electrically isolates the first conductive material portion (28) and the second conductive material portion (52) from each other over at least a portion of a longitudinal length.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of U.S. Patent No. 9,844,407 to further comprise  a second return path substantially electrically isolated from the first return path, the second return path comprises a second return wire and a second conductive material portion disposed over the outer surface and electrically coupled to the second return wire, the second return wire longitudinally extending within the tubular member from a distal portion to a proximal portion of the tubular member, and wherein a gap circumferentially separates and substantially electrically isolates the first conductive material portion and the second conductive material portion from each other over at least a portion of a longitudinal length that the cutting edge extends in order to provide the benefit of a second mode in which the first and second conductive material portions can be used to perform spot coagulation as taught by Rydell ‘908. (Col. 2, ll. 46-55, Col. 3, ll. 18-28, Col. 4, ll. 1-31; Fig. 1 & 4)

Response to Arguments
Applicant’s arguments are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794